The world today is much more dangerous than 
when we were together here last year. Fear is stronger 
than hope, I’m afraid. Tragic events have marked 
us. More than 200 schoolgirls were abducted and 
enslaved. An airliner packed with parents, children, 
scientists, tourists and crew members was cut down in 
mid-flight. A mountain people were hunted, trapped 
and slaughtered. And last week, at sea, 500 people were 
shipwrecked, the victims of murderous smugglers.

Those dark episodes disturb us in that they seem 
to herald deeper changes. Public opinion is beginning 
to fear that the world is slipping through our fingers 
and turning to evil. It is as if the political foundation 
of our very existence together is being challenged, as 
if the way individuals and States relate to one another 
is threatened. Our citizens see the rise of obscurantism 
and the forces of fanaticism; they see the boundaries of 
a world of yesterday — of the day before yesterday, of 
an insane world — reappearing. Yes, as my countryman 
Paul-Henri Spaak said 66 years ago before this same 
Assembly, we are afraid. Ours is not the fear of a coward, 
but the fear that a man can and should have when he 
looks to the future and considers all that it may hold of 
horror and tragedy, and the terrible responsibilities in 
that future (see A/PV.147, p. 280).

(spoke in English)
When the values we share are under pressure, when 
the order of things seems to be unravelling, we must 
act. We must bring back our girls and free them from 
Boko Haram. We must allow the families of the victims 
of Malaysia Airlines Flight MH-17 to pay their last 
respects to their loved ones, and keep alive the memory 
of the hopeful people drowned in the Mediterranean. 
All of us must also mobilize against the barbaric group 
that is the Islamic State in Iraq and the Levant (ISIL). 
Together, we can make the world a safer place again.

When looking back upon the past year, the most 
bewildering act in our region, for us in Europe, was 
the abrupt and illegal annexation of Crimea in March. 
That violation of Ukraine’s sovereignty and territorial 
integrity triggered the gravest threat to the European 
security order in decades. It matters beyond the 
European continent. It is about rejecting the use of 
force and about defending the rule of law that upholds 
our society of nations. The General Assembly assumed 
its responsibility by adopting resolution 68/262 on the 
territorial integrity of Ukraine. Members defended 
those very values that the Charter of the United Nations 
was built upon. The European Union welcomes the 
strong message that the breaking of rules will not be 
tolerated. When you tamper with borders, you tamper 
with peace.

The European Union stands firm in its solidarity 
with Ukraine. It is the Ukrainian people’s right to 
decide their own political destiny. Europe responded 
to aggression and the violation of international law 
with a wide range of political, economic and financial 
sanctions. We knew that that could hurt our own 
economies in return, but together with our international 
partners, we did not relent, since the stability of the 
European house itself was at stake. Now all of us 
must ensure that the peace process launched in Minsk 
advances, and that all parties respect the ceasefire 
and abide by the peace plan. The sanctions are not a 
goal in themselves, and they can be revised, provided 
that there is tangible progress. We can rebuild trust if 
commitments are met.

At the same time, it is essential that Ukraine’s 
authorities move firmly forward on the path of 


reforms. Those reforms — economic, political and 
constitutional — will determine the success of a lasting 
political solution. The country’s political life and 
prosperity shall belong to all its citizens. An inclusive 
Ukraine with a new social contract and a fair balance 
between the parts and the whole is the best way to 
secure the country’s future.

European Union countries and institutions are 
fully committed to supporting Ukraine as it follows 
that path. The European Union Association Agreement 
with the Ukraine, which was ratified just last week 
by the Ukrainian Verkhovna Rada and the European 
Parliament, is a compass and an opportunity to help 
Ukraine transform into the dynamic, modern and open 
democracy its people deserve. The steps ahead in this 
cooperation will take place within the wider picture of 
the peace process. With Russia, our biggest neighbour, 
we are ready to engage and re-establish a basis of trust 
and of promises kept.

There are nearly 200 countries in this world, but 
many thousands of minorities. Clearly, there is no other 
way than ensuring inclusiveness, respecting identities 
and giving people a voice. As a Belgian and a European, 
I know it can be a real effort to stay together. It requires 
constant attention, openness, empathy and willingness 
to adjust. Countries do not have to break up to allow 
for multiple, often multi-layered, identities to coexist. 
Unity in diversity can work.

The most pressing concern on all our minds today 
is Iraq, Syria and the wider Middle East. I need not 
sketch the bleak outlook, sinister deeds or unspeakable 
suffering in the region. What we have seen this past 
summer has nothing to do with Islam. It is the return 
of barbaric ghosts from a long-forgotten past and 
horrendous deeds rejecting that we are one humankind 
and denying the very basic values of civilization.

As the Grand Mufti of Egypt said to me two weeks 
ago, ISIL is abusing the name of Islam and the very 
values of Islam and of every religion. I welcome the 
statements made and measures taken by the League of 
Arab States, the Organization for Islamic Cooperation 
and Muslim nations against ISIL. It is essential that 
the parties and neighbours most concerned be at the 
frontlines of this common fight, but all of us must do 
our share to confront and isolate ISIL, block financial 
flows and weapon flows, cut off illegal oil revenue and 
stop the influx of foreign fighters. European Union 
Governments are working hard on all those fronts.

As we know from our own national experience, 
radicalization can strike anywhere: take the young 
jihadi fanatic from France who turned torturer in Syria 
and, back in Europe, murdered four innocent victims 
in the Jewish Museum of Belgium, in my hometown of 
Brussels. We need urgent collective action to stop those 
foreign fighters from joining ISIL’s ranks, as so many 
of us underlined in yesterday’s high-level Security 
Council meeting (see S/PV.7272). We also must work 
together to help the affected countries. Iraq’s new 
Government, which is aiming for inclusive leadership, 
deserves everybody’s full support and certainly has 
ours.

However, the crisis cannot be resolved without a 
political solution for Syria. We owe it to the almost 
200,000 victims and the millions who have had to 
flee their homes. It is quite simply a catastrophe and 
one of the international community’s biggest failures. 
What is needed is a comprehensive regional solution. 
It must include, as this summer’s tragic events in 
Gaza underlined once more, a two-State solution with 
an independent, democratic, viable Palestinian State 
living side by side and in peace with Israel and its other 
neighbours.

The violent dynamics are spreading instability in 
all directions — into the Sahel region and as far south 
as Nigeria, but also to the east. Those dynamics are 
fostering terrorism, organized crime, arms flows, drugs 
trafficking, human smuggling and radicalization, as we 
also see in Libya. I want to pay tribute to France for its 
efforts to help, upon their requests, the Governments 
of Mali and the Central African Republic to restore the 
rule of law and instil inclusiveness and reconciliation 
in close collaboration with the African Union, the 
United Nations and the whole of the European Union. 
We are ready to undertake our responsibility, knowing 
that we Europeans have no self-interested geostrategic 
objectives in the area. We turned that page of history 
decades ago.

A collective approach is important to deal with 
another tragic symptom of an imploding Middle 
East: dramatic migration in the Mediterranean. We 
have seen millions of people fleeing the war in Syria 
into countries such as Jordan, Lebanon and Turkey. 
European lifeguards rescue up to 1,000 people a 
week — people who risk their lives on small boats 
across the Mediterranean, looking for a life free from 
fear. Many come from countries where the State 


structures have crumbled, where violence is endemic 
and where people’s most basic needs cannot be met.

(spoke in French)
The only lasting answer to despair is development. 
I wish to pay tribute to the tireless commitment of 
the United Nations and of the Secretary-General to 
promoting the development goals, including the post-
2015 development agenda, and to maintaining a level 
of ambition for our actions that is commensurate with 
the challenges. I also acknowledge their efforts with 
regard to climate challenge, where Europe remains 
committed at the forefront and will demonstrate that 
commitment at the Paris negotiations next year. I hope 
that all nations — large and small, rich and poor — will 
assume their responsibility.

The Ebola crisis cruelly reminds us that just as the 
future of a country depends on its health facilities, the 
health of all may ultimately depend on such structures. 
Ebola is the modern plague. The teams of doctors, 
nurses and volunteers must be strengthened. Europe 
stands ready, with others, to help, to relieve and to heal.

This autumn, we commemorate the centenary of a 
great conflict that was the first to lead the entire world 
into its destructive spiral. It took the Second World War 
for our nations to pull themselves together and to try 
and build peace together, making the birth of our union 
of nations possible. Although, since then, we have 
managed to prevent another world war, we have still 
not put an end to violence between or within States. 
We meet today not to lament the unforgivable but to 
nurture hope and to achieve what we must do, that is, 
to act together.

(spoke in English)
We must overcome fear. We must overcome fear 
by fighting danger, by restoring justice and by striving 
for peace so that next year, when our society of nations 
meets again in New York, we can say, “The spell of that 
dreadful summer of 2014 has been broken. Step by step, 
we are making progress. Patiently but relentlessly, we 
are restoring a place for hope.”

